Citation Nr: 0912621	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  03-27 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for slipped femoral 
epiphysis, bilateral hips.

2.  Entitlement to total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	James E. Phillips, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and mother




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to June 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Nashville, Tennessee, which denied entitlement to service 
connection for slipped femoral epiphysis, bilateral hips. 
This matter also comes before the Board from rating actions 
dated in April 2004 which denied entitlement to TDIU benefits 
and nonservice-connected pension benefits.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing held in March 2007. A transcript of this 
hearing is associated with the claims file.

In August 2007, the Board denied entitlement to nonservice-
connected pension benefits and remanded the issues of 
entitlement to service connection for slipped femoral 
epiphysis, bilateral hips and entitlement to TDIU benefits.  

The issue(s) of entitlement to TDIU benefits is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's pre-induction examination report reflects 
that he had a preexisting hip condition, providing clear and 
unmistakable evidence which demonstrates that the veteran's 
bilateral hip condition preexisted his period of active duty.

2.  Clear and unmistakable evidence demonstrates that the 
veteran's left hip condition was not aggravated beyond the 
natural progression of the condition during his period of 
active duty.

3.  There is no clear and unmistakable evidence that the 
Veteran's right hip disability was not aggravated beyond the 
natural progression of the condition during his period of 
active duty.


CONCLUSIONS OF LAW

1.  The Veteran's left hip condition clearly and unmistakably 
existed prior to entry into military service, and the 
presumption of soundness at induction is rebutted.  38 
U.S.C.A. §§ 1111, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2008).

2.  The veteran's preexisting left hip condition was not 
aggravated by active service.  38 U.S.C.A. §§ 1131, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306(b) (2008).

3.  The Veteran's right hip condition clearly and 
unmistakably existed prior to entry into military service, 
and the presumption of soundness at induction is rebutted.  
38 U.S.C.A. §§ 1111, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2008).

4.  The veteran's preexisting right hip condition was 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306(b) (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) 
sent to the appellant in November 2002 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the notice was provided 
in May 2006 and August 2007.  As a matter of law, 
the provision of adequate VA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006). In this case, the readjudicated the issues 
on appeal and issued a supplemental statement of the case in 
November 2008.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records, his 
hearing transcript and lay statements have been associated 
with the record.  In March 2007, the Veteran was provided an 
opportunity to set forth his or her contentions during the 
hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded a VA medical examination in May 2008.  
The Board notes that the Veteran submitted evidence after the 
most recent supplemental statement of the case was issued in 
November 2008.  However, as this evidence has been previously 
considered by the RO, the Board finds that a waiver is not 
necessary.  In addition, the Board notes that, at his May 
2008 VA examination, the Veteran's mother indicated that he 
was in receipt of disability payments for his non service-
connected seizure disorder.  As this evidence would not be 
relevant to his claim for service connection for a bilateral 
hip disability, the Board finds that a remand is unnecessary.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303. 

 In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 (West 2002), 
38 C.F.R. § 3.303 (2008).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  

According to 38 C.F.R. § 3.304(b), the term "noted" denotes 
only such conditions that are recorded in examination 
reports. The existence of conditions prior to service 
reported by the Veteran as medical history does not 
constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determining the question of when a disease or disability 
began.  Determinations of whether a condition existed prior 
to service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to ... manifestations, clinical 
course, and character of the particular injury or disease or 
residuals thereof."  See 38 C.F.R. § 3.304(b)(1). 

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  In its 
decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
Veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying condition, as 
contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. 
App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

At his hearing, the Veteran and his mother contended that his 
preexisting hip condition was exacerbated by service.  He 
indicated that, in his position as a truck driver, he had to 
shift gears often, which aggravated his hip condition.

The evidence contains private medical records showing that 
the Veteran underwent hip surgeries prior to service.  In 
October 1976, the Veteran was diagnosed with slipped capital 
femoral epiphysis of the left hip, grade I.  He underwent a 
closed reduction and insertion of three Knowle's pins.  
August 1978 private medical records show that the Veteran was 
16 years old and had Knowle's pins in his left hip about one 
and a half years prior and in his right hip about a year 
prior, due to his bilateral slipped capital femoral 
epiphysis.  He underwent surgery to remove the pins in August 
1978.   

The Veteran's January 1982 entrance Report of Medical 
Examination reflects that he had bilateral three inch scars 
on his hips, from hip pins.  He was scheduled for a surgical 
consultation, and his condition was found to be not 
considered disabling.  On his January 1982 entrance Report of 
Medical History, it was also noted that his hip condition was 
not considered disabling.  His service treatment records also 
contain the pre-service private medical records reflecting 
his hip surgeries in 1976 and 1978.  August 1982 service 
treatment records show that the Veteran complained of hip 
pain.  The examiner noted his history of slipped epiphysis 
and resultant pinning.  A contemporaneous x-ray showed that 
his epiphyses were fused and there were no acute changes.  He 
was given a profile and instructed to follow up in ten days.  
Later in August 1982, he again indicated that he had 
bilateral hip pain on the right more than the left, which had 
begun when in his early teens and had been intermittent until 
June, when it became constant.  He described the pain as achy 
and localized to the lateral hips.  It increased with 
activity and was increased upon awakening.  Upon examination, 
he was nontender and had mostly full range of motion with 
limited abduction and pain at all extremes bilaterally.  X-
rays revealed fused epiphysis with no degenerative changes.  
A bone scan was performed at the end of August 1982, which 
revealed possible slight increased uptake in part of the 
proximal head of the left femur with no other unusual 
features seen.  September 1982 service treatment records show 
that the Veteran was in the process of evaluation of a bone 
scan, and had an appointment in the orthopedic clinic for 
completion of evaluation and disposition.  His profile was 
extended another 14 days.  An October 1982 service treatment 
record shows that the Veteran was still complaining of 
bilateral hip pain, and that he had not responded to 
conservative physical therapy.  The assessment was pain of 
unknown etiology.  His profile was extended another 30 days.  
In November 1982, the Veteran complained of severe bilateral 
hip pain with climbing.  He was assessed with hip pain with 
no objective findings other than that on his bone scan.  At 
the end of November, he was still having hip pain, more on 
the right than on the left.  The assessment was hip pain 
which was non-responsive to care and rest.  His profile was 
extended another thirty days.  He was seen again in December 
1982 for bilateral hip pain.  His hip films were normal and 
there were no objective findings.  The assessment was 
subjective bilateral hip pain possibly related to problem 
which existed prior to service.  In January 1983, he was seen 
again for hip pain and it was noted that there were no 
objective finding, and therefore no justification to limit 
the Veteran's duties in the long or the short term.  His 
profile was removed and was to be evaluated for a medical 
discharge secondary to bilateral slipped capital femoral 
epiphysis.  In October 1983, since there were no objective 
findings, the Veteran was determined to be fit for duty.  His 
separation Report of Medical History reflects that he 
indicated having swollen and painful joints.  

A December 1996 private medical record shows that the Veteran 
had x-rays which revealed mild to moderate osteoarthritic 
changes of his hips, with his right side being more involved 
than his left.  Bone scarring of the femoral necks and the 
position of the femoral heads is consistent with a prior 
diagnosis of slipped capital femoral epiphysis treat by 
pinning.  The examiner noted that he was not a candidate for 
surgery at that time. 

February 1999 VA medical records show that the Veteran was 
seen for bilateral hip and thigh pain.  The Veteran reported 
that he had hip pinning when he was a teenager and that these 
had been removed.  He indicated that he had been having 
constant pain in his hips in his early to mid twenties. His 
x-rays were normal, and it was noted that he had chronic hip 
pain which was possibly secondary to his earlier orthopedic 
procedures.

A May 1999 VA examination report shows that the Veteran had 
bilateral hip pinning when he was a teenager.  He reported 
that he has constant, dull aching pain that got worse on 
walking.  The pain was worse on the right side and sometimes 
interrupted his sleep.  In the mornings, he had stiffness 
that might last for three or four hours.  The Veteran 
indicated that he had been using a cane on the right side 
since 1987 and that the condition had worsened over the 
years.  The impression by the VA examiner was that the 
Veteran had chronic pain syndrome and osteoarthritis of both 
hips, on the right more than the left, probably secondary to 
an orthopedic procedure done during childhood.  

April 2002 private medical records show that the Veteran had 
right hip pain.  The assessment was severe degenerative 
osteoarthritis of the right hip.  Private medical records 
reflect that the Veteran was diagnosed with end stage 
osteoarthritis of the right hip in May 2002, and underwent a 
right total hip replacement.  He went through rehabilitation 
through July 2002.  VA medical records from January to 
November 2003 show that the Veteran had ongoing right hip 
pain.  

A May 2008 VA examination report shows that the Veteran had a 
history of bilateral slipped capital femoral epiphysis.  The 
examiner noted that the Veteran was a poor historian, but 
that his mother was present to help him.  The Veteran 
ambulated with a cane and sometimes a walker.  His pain was 
related to activities.  X-rays of the Veteran's hips revealed 
status post total hip arthroplasty on the right, with the 
components in good alignment and no osteolysis or signs of 
loosening, and well maintained joint spaces on the left with 
no collapse of the femoral head or signs of arthritis.  The 
assessment was history of right slipped capital femoral 
epiphysis status post pinning, status post total right hip 
arthroplasty, and history of right slipped capital femoral 
epiphysis status post pinning, with no objective signs of 
arthritis.   The examiner opined that, given the history of 
slipped capital femoral epiphysis status post pinning on the 
left, the Veteran is at risk for developing arthritis in that 
hip at a later date, but that he did not see any evidence of 
arthritis at the time of the examination.  In regards to the 
right side, the examiner noted that apparently he did develop 
significant arthritis requiring a total hip arthroplasty.  He 
noted that it was at least as likely as not that strenuous 
exercise would exacerbate his symptoms and that is the 
Veteran engaged in such activities as heavy lifting, 
carrying, climbing or hiking, this could exacerbate his 
future development of arthritis.  

Based on review of the evidence, the Board does find that the 
clear and unmistakable evidence reflects that the veteran's 
bilateral hip disorder did preexist his entry into service in 
February 1982.  The Veteran's January 1982 entrance Report of 
Medical Examination reflects that he had bilateral three inch 
scars on his hips, from hip pins and that he was scheduled 
for a surgical consultation.  His January 1982 entrance 
Report of Medical History also noted that he had a hip 
condition which was not considered disabling.  His service 
treatment records also contain the pre-service private 
medical records reflecting his hip surgeries in 1976 and 
1978.  A December 1982 service treatment record shows that 
the examiner's assessment was subjective bilateral hip pain 
possibly related to problem which exited prior to service.  
Service treatment records through January 1983 show treatment 
for bilateral hip pain worse on the right, and that his 
epiphyses were fused and there were no acute changes.  Post-
service medical records also reflect that the Veteran's 
bilateral hip condition predated service, referring to his 
two hip surgeries he underwent as a teenager.  As there is no 
evidence that contradicts the evidence suggesting that the 
veteran's bilateral hip disorder preexisted service, this 
evidence is clear and unmistakable evidence that it 
preexisted service.

Having found that the clear and unmistakable evidence 
reflects that the bilateral hip condition preexisted service, 
as discussed by the Court in Wagner, supra, the VA must now 
show by clear and unmistakable evidence that the preexisting 
disability was not aggravated during service. 

With regard to his right hip condition, it has not been shown 
by clear and unmistakable evidence that there was no 
aggravation of the preexisting right hip disability and the 
claim must be resolved in the veteran's favor.  When the 
Veteran was admitted into the service, it was noted that he 
had a hip condition that was not considered disabling.  
However, he began complaining of hip pain while in the 
service, and his separation Report of Medical History 
reflects that he indicated having swollen and painful joints.  
The Veteran has indicated that he drove trucks in service 
which required him to shift often and that this caused him 
hip pain.  He has noted that he has been using a cane for 
ambulation since 1987, the year he left service.  He 
developed chronic degenerative osteoarthritis which required 
a total right hip arthroplasty.  In addition, the May 2008 VA 
examiner noted that that it was at least as likely as not 
that strenuous exercise would exacerbate his symptoms.  This 
evidence is presumptive of aggravation.  Thus, clear and 
unmistakable evidence is needed to rebut a presumption of 
aggravation.

The Board notes that, in order to support a conclusion that 
the evidence of record is clear and unmistakable, the 
evidence must be so convincing that reasonable minds could 
not differ.  See Fugo v. Brown, 6 Vet App. 40, 43 (1993).  
The clear and unmistakable evidence standard is an onerous 
one and requires that no aggravation result be undebatable.  
Cotant v. Principi, 17 Vet App 116, 131 (2003).  However, in 
this case, there is no clear and unmistakable evidence that 
the Veteran's right hip disability was not aggravated by 
service.  None of the examiners opined that the Veteran's 
right hip condition was not aggravated by service.  There has 
not been any evidence presented which would suggest that his 
right hip condition was aggravated by an intervening post-
service event.  As such, service connection for his right hip 
disability, on the basis of in-service aggravation of a 
preexisting disorder, is warranted. 

In terms of the Veteran's left hip condition, there is no 
evidence of record that he had a current left hip disorder.  
The May 2008 VA examiner noted that there were well 
maintained joint spaces on the left with no collapse of the 
femoral head or signs of arthritis.  While the examiner 
opined that, given the history of slipped capital femoral 
epiphysis status post pinning on the left, the Veteran is at 
risk for developing arthritis in that hip at a later date, he 
did not see any evidence of arthritis at the time of the 
examination.  The Board finds that this is clear and 
unmistakable evidence that the Veteran's left hip condition 
was not aggravated during service, and notes that, in order 
to establish service connection on any basis, there must be 
proof of a present disability.  Brammer, supra.  Since there 
is no evidence that the Veteran has a current left hip 
disability, service connection must be denied.

As noted, the veteran and his mother have contended that his 
left hip condition was worsened by active duty; however, as 
lay persons, they are not competent to render opinion 
regarding medical diagnosis or medical opinion on etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the 
preponderance of the evidence is against the claim for 
service connection for a left hip disability, the benefit of 
the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for slipped femoral epiphysis, left hip, 
is denied.

Service connection for slipped femoral epiphysis, right hip, 
is granted.


REMAND

The Veteran has claimed entitlement to a TDIU rating.  As the 
Board has now granted service connection for the Veteran's 
right hip disability, the AOJ should readjudcate the 
Veteran's TDIU claim, once it has established a disability 
rating for his right hip disability.

Accordingly, the case is REMANDED for the following action:

After establishing a disability rating 
for the Veteran's service-connected right 
hip disability, the AOJ should 
readjudicate the appellant's TDIU claim.  
If the determination remains unfavorable 
to the appellant, he and his attorney 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

No action by the appellant is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


